                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JUSTIN MCCALISTER,                                                                     PLAINTIFF

v.                                 Case No. 5:18-cv-00283-KGB-JTR

RONALD STUKEY, et al.                                                                DEFENDANT

                                              ORDER

       Before the Court is a Partial Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 40). Plaintiff Justin McCalister filed untimely

objections to the Partial Recommended Disposition, but the Court will consider the objections

(Dkt. No. 49).     After a careful review of the Partial Recommended Disposition and Mr.

McCalister’s objections, as well as a de novo review of the record, the Court adopts the Partial

Recommended Disposition in its entirety (Dkt. No. 40).

       The Court writes separately to address Mr. McCalister’s objections.                Judge Ray

recommends dismissing without prejudice Mr. McCalister’s claims against defendants

Correctional Officer Chelsea McGuire and Lieutenant Carolyn Eason for failure to exhaust

administrative remedies (Dkt. No. 40, at 12). Judge Ray explains that the parties agree that Mr.

McCalister filed six grievances relevant to his claims in this case: VSM-18-00137; VSM-18-

00322; VSM-18-00458; VSM-18-00936; VSM-18-00997; and VSM-18-01033 (Id., at 5-6). Judge

Ray notes that Mr. McCalister did not identify Officer McGuire or Lieutenant Eason in any way

nor did he allege anything about their conduct that he attributes to them in this action in grievances

VSM-18-00137; VSM-18-00322; VSM-18-00458; and VSM-18-00936 (Id., at 6-7). Grievances

VSM-18-00998 and VSM-18-01033 expressly complain about Officer McGuire and Lieutenant

Eason’s actions, but these grievances were rejected as untimely because they were filed more than
15 days after the incident (see Dkt. No. 23-2, at 5). Accordingly, as Judge Ray explains, Mr.

McCalister cannot rely on any of the relevant grievances that he filed to argue that he exhausted

his claims as to Officer McGuire and Lieutenant Eason. The Court further agrees with Judge Ray

that Mr. McCalister cannot establish that he was thwarted from taking advantage of the Arkansas

Department of Correction’s (“ADC”) grievance process and complying with its procedural

requirements (Dkt. No. 40, at 11).

       Mr. McCalister’s objection requests that the Court not dismiss the ADC officers from the

case until after the Court reviews Mr. McCalister’s medical records, which he alleges speak for

themselves as to how defendants were deliberately indifferent (Dkt. No. 49).

       The Court concludes that Mr. McCalister’s objections are not relevant to the issue of

exhaustion of administrative remedies as to Mr. McCalister’s claims against Officer McGuire and

Lieutenant Eason. Accordingly, the Court adopts the Partial Recommended Disposition in its

entirety over Mr. McCalister’s objections (Dkt. No. 40). The Court dismisses without prejudice

Officer McGuire and Lieutenant Eason from this action. Mr. McCalister’s remaining claims are

that defendants Ronald Stukey, M.D., and Estella Bland failed to provide constitutionally adequate

medical care for his wrist (Dkt. No. 40, at 13 n.6).

       It is so ordered this 29th day of August, 2019.

                                                       __________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                  2
